DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

       RAFAEL A. PAREJA and MARIA D. ARROYO CISNEROS,
        a/k/a MARIA D. ARROYO, a/k/a MARIA E. ARROYO,
                          Appellants,

                                       v.

WILMINGTON SAVINGS FUND SOCIETY, FSB, as owner trustee of the
Residential Credit Opportunities Trust V-D, as substituted plaintiff for
U.S. Bank Trust, National Association, not in its individual capacity but
             solely as trustee of SW Remic Trust 2015-1,
                                Appellee.

                                 No. 4D20-264

                                [March 17, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry J. Stone, Senior Judge; L.T. Case No. CACE 16-
14732(11).

  Bruce K. Herman of The Herman Law Group, P.A., Fort Lauderdale, for
appellants.

    Jennifer M. Chapkin of Chapkin Law, Boca Raton, and Matthew B.
Leider of the Law Offices of Mandel, Manganelli & Leider, P.A., Boca Raton,
for appellee.

PER CURIAM.

   Affirmed. See Wilmington Sav. Fund Soc’y, FSB v. Stevens, 290 So. 3d
115, 118 (Fla. 4th DCA 2020); Miller v. Kondaur Capital Corp., 91 So. 3d
218, 219 (Fla. 4th DCA 2012); see also Lamb v. Nationstar Mortg., LLC, 174
So. 3d 1039, 1040 (Fla. 4th DCA 2015) (“Where a bank is seeking to
enforce a note which is specially indorsed to another, it may prove
standing through evidence of a valid assignment, proof of purchase of the
debt, or evidence of an effective transfer.”) (citation and internal quotation
marks omitted).

WARNER, DAMOORGIAN and FORST, JJ., concur.

                            *          *           *

   Not final until disposition of timely filed motion for rehearing.